              Case 3:20-cv-00670-WHO Document 15 Filed 02/20/20 Page 1 of 4




 1   CLAUDIA POLSKY (CA Bar No. 185505)
     Environmental Law Clinic
 2   UC Berkeley School of Law
 3   434 Boalt Hall (North Addition)
     Berkeley, CA 94720-7200
 4   Phone: (510) 642-5398
     Fax: (510) 643-4625
 5   Email: cpolsky@law.berkeley.edu
 6
     Counsel for Plaintiffs ALERT Project/Earth Island Institute, Alaska Community
 7   Action on Toxics, Cook Inletkeeper, Rosemary Ahtuangaruak,
     and Kindra Arnesen
 8
 9   KRISTEN MONSELL (CA Bar No. 304793)
     Email: kmonsell@biologicaldiversity.org
10   Center for Biological Diversity
     1212 Broadway, Suite 800
11
     Oakland, CA 94612-1810
12   Phone: (510) 844-7137
     Fax: (510) 844-7150
13
     Counsel for Plaintiff Center for Biological Diversity
14
15                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17   ALERT PROJECT, EARTH ISLAND
     INSTITUTE; ALASKA COMMUNITY
18   ACTION ON TOXICS; COOK
     INLETKEEPER; CENTER FOR
19   BIOLOGICAL DIVERSITY; ROSEMARY
20   AHTUANGARUAK; AND KINDRA                          Case No.: 3:20-cv-00670-WHO
     ARNESEN,
21                                                     AFFIDAVIT OF SERVICE OF PROCESS,
                    Plaintiffs,                        CASE MANAGEMENT CONFERENCE
22
     vs.                                               ORDER, JUDGE’S STANDING ORDERS,
23                                                     AND ADDITIONAL DOCUMENTS
     ANDREW WHEELER, in his official capacity
24   as Administrator of the United States
     Environmental Protection Agency; and the
25   UNITED STATES ENVIRONMENTAL
26   PROTECTION AGENCY,

27                  Defendants.

28
     ______________________________________________________________________________

     AFFIDAVIT OF SERVICE OF PROCESS, CASE MANAGEMENT CONFERENCE ORDER,
             JUDGE’S STANDING ORDERS, AND ADDITIONAL DOCUMENTS
                                                                          3:20-CV-00670-WHO
              Case 3:20-cv-00670-WHO Document 15 Filed 02/20/20 Page 2 of 4




 1          I, Claudia Polsky, hereby state that:
 2   I served each of the below-listed documents by the means indicated on each of the following:
 3
            Andrew Wheeler, Administrator
 4          U.S. Environmental Protection Agency
            William Jefferson Clinton Building
 5          1200 Pennsylvania Avenue, N.W.
 6          Mail Code: 1101A
            Washington, DC 20460
 7
            U.S. Environmental Protection Agency
 8          William Jefferson Clinton Building
 9          1200 Pennsylvania Avenue, N.W.
            Mail Code: 1101A
10          Washington, DC 20460
11
            Civil Process Clerk
12          U.S. Attorney’s Office
            for the Northern District of California
13          450 Golden Gate Ave.
            San Francisco, CA 94102
14
15          William Barr, Attorney General
            U.S. Department of Justice
16          950 Pennsylvania Ave. NW
17          Washington, D.C. 20530-0001

18   On Feb. 4, 2020, I served by Certified Mail, return receipt requested:
19                  •   Summons
                    •   Complaint
20
                    •   Corporate Disclosure Statement and Certificate of Interested Parties
21                  •   The brochure, “Consenting to a Magistrate Judge’s Jurisdiction in the
                        Northern District of California”
22                  •   Magistrate Consent or Declination Form and Instructions
23                  •   Civil Standing Order for Magistrate Judge Thomas S. Hixson
                    •   Order Setting Initial Case Management Conference and ADR Deadlines
24
     On February 13, 2020, I served by U.S. First Class mail, postage prepaid:
25
                    •   Magistrate Consent or Declination Form electronically filed by Plaintiffs
26
27
28                                         1
     ______________________________________________________________________________

     AFFIDAVIT OF SERVICE OF PROCESS, CASE MANAGEMENT CONFERENCE ORDER,
             JUDGE’S STANDING ORDERS, AND ADDITIONAL DOCUMENTS
                                                                              3:20-CV-00670-WHO
              Case 3:20-cv-00670-WHO Document 15 Filed 02/20/20 Page 3 of 4




 1   On February 19, 2020, I served by U.S. First Class mail, postage prepaid:
 2                 •     Case Management Conference Order
 3                 •     Judge Orrick’s Standing Orders for Civil Cases

 4
            The attached certified mail tracking postcard and certified mail tracking record indicates
 5
 6   that the U.S. Attorney’s Office received the summons, complaint, and associated documents on

 7   February 6, 2020.
 8
            The attached certified mail tracking records indicate that the Attorney General, the
 9
     Administrator of U.S. Environmental Protection Agency, and the Environmental Protection
10
11   Agency all received the summons, complaint, and associated documents on February 10, 2020.

12
13
14
15   Dated: February 20, 2020                     Respectfully submitted,
                                                  /s/ Claudia Polsky
16                                                CLAUDIA POLSKY (CA Bar No. 185505)
17                                                Environmental Law Clinic
                                                  UC Berkeley School of Law
18                                                434 Boalt Hall (North Addition)
                                                  Berkeley, CA 94720-7200
19                                                Phone: (510) 643-5398
20                                                Fax: (510) 643-5398
                                                  Email: cpolsky@law.berkeley.edu
21                                                Counsel for Plaintiffs
22
23
24
25
26
27
28                                         2
     ______________________________________________________________________________

     AFFIDAVIT OF SERVICE OF PROCESS, CASE MANAGEMENT CONFERENCE ORDER,
             JUDGE’S STANDING ORDERS, AND ADDITIONAL DOCUMENTS
                                                                             3:20-CV-00670-WHO
             Case 3:20-cv-00670-WHO Document 15 Filed 02/20/20 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2
           I hereby certify that on February 20, 2020, a copy of the foregoing AFFIDAVIT OF
 3
     SERVICE OF PROCESS, CASE MANAGEMENT CONFERENCE ORDER, JUDGE’S
 4
     STANDING ORDERS, AND ADDITIONAL DOCUMENTS was served by U.S. Mail on:
 5
 6         Andrew Wheeler, Administrator
 7         U.S. Environmental Protection Agency
           William Jefferson Clinton Building
 8         1200 Pennsylvania Avenue, N.W.
           Mail Code: 1101A
 9         Washington, DC 20460
10
           U.S. Environmental Protection Agency
11         William Jefferson Clinton Building
           1200 Pennsylvania Avenue, N.W.
12         Mail Code: 1101A
13         Washington, DC 20460

14         Civil Process Clerk
           U.S. Attorney’s Office
15
           for the Northern District of California
16         450 Golden Gate Ave.
           San Francisco, CA 94102
17
           William Barr, Attorney General
18
           U.S. Department of Justice
19         950 Pennsylvania Ave. NW
           Washington, D.C. 20530-0001
20
21   Dated: February 20, 2020                    Respectfully submitted,
22
                                                 /s/ Claudia Polsky
23                                               CLAUDIA POLSKY (CA Bar No. 185505)
                                                 Environmental Law Clinic
24                                               UC Berkeley School of Law
25                                               434 Boalt Hall (North Addition)
                                                 Berkeley, CA 94720-7200
26                                               Phone: (510) 643-5398 Fax: (510) 643-5398
                                                 Email: cpolsky@law.berkeley.edu
27
28                                         3
     ______________________________________________________________________________

     AFFIDAVIT OF SERVICE OF PROCESS, CASE MANAGEMENT CONFERENCE ORDER,
             JUDGE’S STANDING ORDERS, AND ADDITIONAL DOCUMENTS
                                                                           3:20-CV-00670-WHO
